Filed with the U.S. Securities and Exchange Commission on July 28, 2015 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On July 29, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 640 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended March 31, 2015 for seven series of the Trust: Hodges Fund, Hodges Small Cap Fund, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund and Hodges Equity Income Fund. PROSPECTUS July 29, 2015 Hodges Fund Retail Class Ticker HDPMX Institutional Class Ticker HDPIX Small Cap Fund Retail Class Ticker HDPSX Institutional Class Ticker HDSIX Small Intrinsic Value Fund Retail Class Ticker HDSVX Small-Mid Cap Fund Retail Class Ticker HDSMX Pure Contrarian Fund Retail Class Ticker HDPCX Blue Chip 25 Fund Retail Class Ticker HDPBX Equity Income Fund Retail Class Ticker HDPEX www.hodgesfunds.com Hodges Capital – Managing Equity Funds Since 1992 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Table of Contents SUMMARY SECTION 2 HODGES FUND 2 HODGES SMALL CAP FUND 7 HODGES SMALL INTRINSIC VALUE FUND 12 HODGES SMALL-MID CAP FUND 18 HODGES PURE CONTRARIAN FUND 23 HODGES BLUE CHIP 25 FUND 29 HODGES EQUITY INCOME FUND 34 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 40 PRINCIPAL INVESTMENT STRATEGIES 41 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 49 PORTFOLIO HOLDINGS INFORMATION 53 MANAGEMENT OF THE FUNDS 54 SHAREHOLDER INFORMATION 56 ACCOUNT AND TRANSACTION POLICIES 64 EXCHANGING SHARES 65 TOOLS TO COMBAT FREQUENT TRANSACTIONS 65 DIVIDENDS AND DISTRIBUTIONS 66 TAX CONSEQUENCES 66 RULE 12b-1 AND OTHER SERVICE FEES 67 INDEX DESCRIPTIONS 68 FINANCIAL HIGHLIGHTS 69 PRIVACY NOTICE 79 Table of Contents - Prospectus SUMMARY SECTION HODGES FUND (Retail Class) HDPMX(Institutional Class) HDPIX Investment Objective The Hodges Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Hodges Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Institutional Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase (Retail Class) and within 60 days of purchase (Institutional Class)) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 0.21% 0.13% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.32% 0.99% Example This Example is intended to help you compare the costs of investing in the Hodges Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Hodges Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Hodges Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Hodges Fund Retail Class Shares $134 $418 $723 $1,590 Institutional Class Shares $101 $315 $547 $1,213 Portfolio Turnover The Hodges Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Hodges Fund’s performance.During the most recent fiscal year, the Hodges Fund’s portfolio turnover rate was 89 % of the average value of its portfolio. Summary Section 2 Hodges Fund Table of Contents - Prospectus Principal Investment Strategies The Hodges Fund invests in common stocks of companies of any market capitalization, small, medium or large.The Fund managers invest in what could be described as value situations.In selecting investments, the Advisor can also invest where it is deemed appropriate in companies whose shares are out of favor, but appear to have prospects for above-average growth over an extended period of time. Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund may also invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks or security indices.The Fund may also sell options and write “covered” call options. The Hodges Fund may also invest up to 25% of its net assets in moderate growth stocks whose shares offer a high dividend yield and in the stocks of foreign companies which are U.S. dollar denominated and traded on a domestic national securities exchange, including American Depositary Receipts (“ADRs”). The Advisor will consider selling a security in the Hodges Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Hodges Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock.The Fund’s portfolio turnover could exceed 100% in a given year.A high portfolio turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Hodges Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Hodges Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Hodges Fund may seek to hedge investments or realize additional gains through short sales.Because the Hodges Fund may short positions it does not own, potential losses to the Hodges Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Hodges Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Hodges Fund shareholders. Summary Section 3 Hodges Fund Table of Contents - Prospectus · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Hodges Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance The following performance information provides some indication of the risks of investing in the Hodges Fund.The bar chart below illustrates how Retail Class shares of the Hodges Fund’s total returns have varied from year to year for the past 10 calendar years.The table below illustrates how the Hodges Fund’s average annual total returns for the 1, 5 and 10-year periods compare with that of a broad-based securities index.The Hodges Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Fund Calendar Year Total Returns as of December 31 Retail Class Summary Section 4 Hodges Fund Table of Contents - Prospectus The Hodges Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2015 was -0.39%. Highest Quarterly Return: 3Q, 2009 29.30% Lowest Quarterly Return: 4Q, 2008 -32.21% Average Annual Total Returns as of December31, 2014 Hodges Fund 1 Year 5 Year 10 Year Retail Class Shares Return Before Taxes 7.30% 15.47% 7.79% Return After Taxes on Distributions 7.30% 15.47% 7.58% Return After Taxes on Distributions and Sale of Fund Shares 4.13% 12.50% 6.33% Institutional Class Shares Return Before Taxes 7.76% 15.77% 8.05% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 7.67% Institutional Class shares commenced operations on December 12, 2008.Performance shown prior to the inception of Institutional Class shares reflects the performance of the Hodges Fund’s Retail Class shares. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Eric Marshall, CFA President 2015 Summary Section 5 Hodges Fund Table of Contents - Prospectus Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Hodges Fund Retail Class: Institutional Class: Retail Class: Institutional Class: Tax Information The Hodges Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Hodges Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 6 Hodges Fund Table of Contents - Prospectus SUMMARY SECTION HODGES SMALL CAP FUND (Retail Class) HDPSX(Institutional Class) HDSIX Investment Objective The Hodges Small Cap Fund (the “Small Cap Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Institutional Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase(Retail Class) and within 60 days of purchase (Institutional Class)) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 0.21% 0.14% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.32% 1.00% Example This Example is intended to help you compare the costs of investing in the Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same (taking into account the Expense Caps only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Small Cap Fund Retail Class Shares $134 $418 $723 $1,590 Institutional Class Shares $102 $318 $552 $1,225 Portfolio Turnover The Small Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Small Cap Fund’s performance.During the most recent fiscal year, the Small Cap Fund’s portfolio turnover rate was 37 % of the average value of its portfolio. Summary Section 7 Hodges Small Cap Fund Table of Contents - Prospectus Principal Investment Strategies Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the stocks of small capitalization (“small cap”) companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above-average growth prospects.The remaining 20% of the Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies, U.S.government securities and other investment companies including exchange-traded funds (“ETFs”).Although most of the Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets, and in American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective.Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund uses a “bottom-up” approach in investing.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund may also sell options purchased and write “covered” call options. The Advisor considers selling a security in the Small Cap Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Cap Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Note:Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Cap Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided 30 days’ written notice upon such conditions.If the Small Cap Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Small Cap Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Small Cap Fund’s investment strategies and meet its investment objective. Summary Section 8 Hodges Small Cap Fund Table of Contents - Prospectus · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Small Cap Fund may seek to hedge investments or realize additional gains through short sales.Because the Small Cap Fund may short positions it does not own, potential losses to the Small Cap Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Small Cap Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Small Cap Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Cap Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance The following performance information provides some indication of the risks of investing in the Small Cap Fund.The bar chart below illustrates how Retail Class shares of the Small Cap Fund’s total returns have varied from year to year.The table below illustrates how the Small Cap Fund’s average annual total returns for 1-year, 5-year and since inception periods compare with that of a broad-based securities index.The Small Cap Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Summary Section 9 Hodges Small Cap Fund Table of Contents - Prospectus Hodges Small Cap Fund Calendar Year Total Returns as of December 31 Retail Class The Small Cap Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2015 was 3.89%. Highest Quarterly Return: 3Q, 2009 29.98% Lowest Quarterly Return: 2Q, 2009 -29.73% Average Annual Total Returns as of December31, 2014 Small Cap Fund 1 Year 5 Year Since Inception (12/18/07) Retail Class Shares Return Before Taxes 6.05% 21.19% 12.28% Return After Taxes on Distributions 5.67% 20.45% 11.79% Return After Taxes on Distributions and Sale of Fund Shares 3.64% 17.24% 9.93% Institutional Class Shares Return Before Taxes 6.40% 21.71% 12.66% Russell 2000® Total Return Index (reflects no deduction for fees, expenses or taxes) 4.89% 15.55% 8.40% The Small Cap Fund commenced operations on December 18, 2007.Institutional Class shares commenced operations on December 12, 2008.Performance shown prior to the inception of Institutional Class shares reflects the performance of the Small Cap Fund’s Retail Class shares. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Summary Section 10 Hodges Small Cap Fund Table of Contents - Prospectus Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2007) Eric J. Marshall, CFA President Inception (2007) Gary M. Bradshaw Senior Vice President Inception (2007) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Small Cap Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Small CapFund Retail Class: Institutional Class: Retail Class: Institutional Class: Tax Information The Small Cap Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Small Cap Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 11 Hodges Small Cap Fund Table of Contents - Prospectus SUMMARY SECTION HODGES SMALL INTRINSIC VALUE FUND(Retail Class) HDSVX Investment Objective The Hodges Small Intrinsic Value Fund (the “Small Intrinsic Value Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Intrinsic Value Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 0.86% Acquired Fund Fees and Expenses 0.03% Total Annual Fund Operating Expenses 1.99% Fee Waiver and/or Expense Reimbursement/Recoupment -0.67% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.32% Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Small Intrinsic Value Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the Small Intrinsic Value Fund to 1.29% (the “Expense Cap”).The Expense Cap will remain in effect at least until July 31, 2016.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section 12 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus Example This Example is intended to help you compare the costs of investing in the Small Intrinsic Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Intrinsic Value Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Intrinsic Value Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Small Intrinsic Value Fund Retail Class Shares $134 $560 $1,011 $2,263 Portfolio Turnover The Small Intrinsic Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Small Intrinsic Value Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 123% of the average value of its portfolio. Principal Investment Strategies The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies.The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Value Index.As of the last reconstitution date, May29, 2015, the market capitalization of companies in the Russell 2000® Value Index ranged from $177million to $4.3billion.The Fund will invest in companies whose market prices do not reflect their true values as determined by the Advisor.The Fund will typically seek companies that have a high amount of intrinsic asset value, low valuation multiples, or the potential for a turnaround in underlying revenue, earnings and/or cash flow. Up to 20% of the Small Intrinsic Value Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies. These investments may include U.S.government securities and other investment companies, including exchange traded funds (“ETFs”).Although most of the Small Intrinsic Value Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets, and in American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective. From time to time, the Small Intrinsic Value Fund may engage in short-sale transactions with respect to up to 25% of its net assets. The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Small Intrinsic Value Fund may also sell options purchased and write “covered” call options.The Small Intrinsic Value Fund is permitted to invest up to 10% of its net assets in securities futures and options. Summary Section 13 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus The Small Intrinsic Value Fund uses a “bottom-up” approach in investing.The Fund invests in deep value situations that may sometimes require a longer time horizon.The Fund will typically seek companies that have a high amount of intrinsic asset value, low price to book ratios, above average dividend yields, low PE multiples, or the potential for a turnaround in the underlying fundamentals. The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio, if the Advisor believes that security is no longer trading below its fair value or has reached its growth potential.In addition, in an attempt to increase the Small Intrinsic Value Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Note:Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Intrinsic Value Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided 30 days’ written notice upon such conditions.If the Small Intrinsic Value Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Small Intrinsic Value Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Small Intrinsic Value Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Small Intrinsic Value Fund may seek to hedge investments or realize additional gains through short sales.Because the Fund may short positions it does not own, potential losses to the Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Small Intrinsic Value Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Hodges Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Although investments in ADRs, EDRs and GDRS may limit the Fund’s exposure to currency risk, it will not limit exposure to other foreign or emerging markets risk. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Intrinsic Value Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. Summary Section 14 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance The following performance information provides some indication of the risks of investing in the Small Intrinsic Value Fund.The bar chart below illustrates how Retail Class shares of the Small Intrinsic Value Fund’s total returns have varied from year to year.The table below illustrates how the Small Intrinsic Value Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index.The Small Intrinsic Value Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Small Intrinsic Value Fund Calendar Year Total Returns as of December 31 Retail Class The Small Intrinsic Value Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2015 was 11.38%. Highest Quarterly Return: Q2 2014 6.55% Lowest Quarterly Return: Q3 2014 -4.97% Summary Section 15 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus Average Annual Total Returns as of December31, 2014 Small Intrinsic Value Fund 1 Year Since Inception (12/26/13) Retail Class Shares Return Before Taxes 12.04% 11.53% Return After Taxes on Distributions 12.00% 11.49% Return After Taxes on Distributions and Sale of Fund Shares 6.82% 8.77% Russell 2000® Value Total Return Index (reflects no deduction for fees, expenses or taxes) 4.22% 4.27% The Small Intrinsic Value Fund commenced operations on December 26, 2013. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Eric J. Marshall, CFA President Inception (2013) Chris R. Terry, CFA Vice President Inception (2013) Derek R. Maupin Vice President Inception (2013) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2013) Gary M. Bradshaw Senior Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Small Intrinsic Value Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types SmallIntrinsic ValueFund Retail Class: Retail Class: Tax Information The Small Intrinsic Value Fund intends to make distributions that are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Summary Section 16 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Small Intrinsic Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 17 Hodges SmallIntrinsic ValueFund Table of Contents - Prospectus SUMMARY SECTION HODGES SMALL-MID CAP FUND(Retail Class) HDSMX Investment Objective The Hodges Small-Mid Cap Fund (the “SMID Fund”) seeks long-term capital appreciation through investments in the common stock of small and mid-capitalization companies. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the SMID Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase(Retail Class) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 1.14% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 2.25% Fee Waiver and/or Expense Reimbursement/Recoupment -0.84% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.41% Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the SMID Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the SMID Fund to 1.40% (the “Expense Cap”).The Expense Cap will remain in effect at least until July 31, 2016.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section 18 Hodges Small-Mid CapFund Table of Contents - Prospectus Example This Example is intended to help you compare the costs of investing in the SMID Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the SMID Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years SMID Fund Retail Class Shares $144 $623 $1,128 $2,520 Portfolio Turnover The SMID Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the SMID Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 81% of the average value of the portfolio. Principal Investment Strategies The SMID Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized (“small-mid”) capitalization companies.The SMID Fund defines small-mid capitalization companies as those whose market capitalizations, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2500® Index.As of the last reconstitution date, May29, 2015, the market capitalization of companies in the Russell 2500® Index ranged from $177million to $10.2billion.The Fund is not required to sell equity securities whose market values appreciate beyond the upper end of this range after purchase. The SMID Fund primarily chooses investments that the Advisor believes are likely to have above-average growth or holds unrecognized relative value that can result in the potential for above-average capital appreciation.The SMID Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets.In addition, the SMID Fund may invest in U.S.government securities, and money market funds.The Fund may invest in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange including ADRs, EDRs and GDRs. From time to time, the SMID Fund may engage in short-sale transactions with respect to up to 25% of its net assets.The SMID Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The SMID Fund may also sell options purchased and write “covered” call options.The SMID Fund is permitted to invest up to 10% of its net assets in securities futures and options. The Advisor will use a “bottom-up” approach in selecting securities for the Fund’s portfolio.The SMID Fund is permitted to invest up to 20% of its net assets in microcap and large cap securities. The Advisor will consider selling a security in the SMID Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the SMID Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Summary Section 19 Hodges Small-Mid CapFund Table of Contents - Prospectus Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the SMID Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Small and Mid-SizedCompany Risk:Investments in small to mid-sized companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies. Small to mid-sized companies may be subject to greater market risk and have less trading liquidity than larger companies. They may also have limited product lines, markets, or financial resources. For these reasons, investors should expect the SMID Fund to be more volatile than a fund that invests exclusively in large-capitalization companies. · Management Risk:The Advisor may fail to implement the SMID Fund’s investment strategies and meet its investment objective. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Although investments in ADRs, EDRs and GDRS may limit the Fund’s exposure to currency risk, it will not limit exposure to other foreign or emerging markets risk. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The SMID Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The SMID Fund may seek to hedge investments or realize additional gains through short sales.Because the SMID Fund may short positions it does not own, potential losses to the SMID Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the SMID Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Hodges Fund shareholders. Summary Section 20 Hodges Small-Mid CapFund Table of Contents - Prospectus Performance The following performance information provides some indication of the risks of investing in the SMID Fund.The bar chart below illustrates how Retail Class shares of the SMID Fund’s total returns have varied from year to year.The table below illustrates how the SMID Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index.The SMID Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Small-Mid Cap Fund Calendar Year Total Returns as of December 31 Retail Class The SMID Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2015 was 10.36%. Highest Quarterly Return: Q1 2014 5.68% Lowest Quarterly Return: Q4 2014 -3.19% Average Annual Total Returns as of December31, 2014 SMID Fund 1 Year Since Inception (12/26/13) Retail Class Shares Return Before Taxes 5.88% 6.11% Return After Taxes on Distributions 5.88% 6.11% Return After Taxes on Distributions and Sale of Fund Shares 3.33% 4.66% Russell 2500® Index (reflects no deduction for fees, expenses or taxes) 7.07% 7.37% The SMID Fund commenced operations on December 26, 2013. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Summary Section 21 Hodges Small-Mid CapFund Table of Contents - Prospectus Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2013) Eric J. Marshall, CFA President Inception (2013) Gary M. Bradshaw Senior Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Small-Mid Cap Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types SMIDFund Retail Class: Retail Class: Tax Information The SMID Fund intends to make distributions that are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the SMID Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 22 Hodges Small-Mid CapFund Table of Contents - Prospectus SUMMARY SECTION HODGES PURE CONTRARIAN FUND(Retail Class) HDPCX Investment Objective The Hodges Pure Contrarian Fund (the “Pure Contrarian Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Pure Contrarian Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.91% Total Annual Fund Operating Expenses 2.01% Fee Waiver and/or Expense Reimbursement/Recoupment -0.61% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.40% Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Pure Contrarian Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Pure Contrarian Fund to 1.40% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2016 .The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section 23 HodgesPure ContrarianFund Table of Contents - Prospectus Example This Example is intended to help you compare the costs of investing in the Pure Contrarian Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Pure Contrarian Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Pure Contrarian Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Pure Contrarian Fund Retail Class Shares $143 $572 $1,027 $2,289 Portfolio Turnover The Pure Contrarian Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Pure Contrarian Fund’s performance.During the most recent fiscal year, the Pure Contrarian Fund’s portfolio turnover rate was 65 % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Pure Contrarian Fund invests primarily in common stocks of companies with an attractive price and free cash flow (the relationship between the price of a company’s stock and that company’s available cash from operations, minus capital expenditures).Such companies may also include special situations companies that are experiencing management changes and/or are currently out of favor.The Pure Contrarian Fund will invest without regard to a company’s market capitalization size.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.In addition, the Fund may invest in U.S.government securities and money market funds.While the Pure Contrarian Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in foreign equity which include investments in emerging markets.Such investments in foreign securities may include direct investments and those of securities which are U.S.dollar denominated and trade on a domestic national securities exchange including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Pure Contrarian Fund is a non-diversified fund, which may result in the portfolio being strategically focused in certain issuers or sectors.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options and write “covered” call options. The Advisor will consider selling a security in the Pure Contrarian Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its appreciation potential.The Advisor may also sell a security if the basic thesis supporting the contrarian view on an investment materially changes due to unforeseen events.Such evaluation involves measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.Given the long-term nature of the Pure Contrarian Fund’s contrarian strategy, the portfolio turnover is likely to be less than 100% in a given year under normal market conditions. Summary Section 24 HodgesPure ContrarianFund Table of Contents - Prospectus Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Pure Contrarian Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Pure Contrarian Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Pure Contrarian Fund may seek to hedge investments or realize additional gains through short sales.Because the Pure Contrarian Fund may short positions it does not own, potential losses to the Pure Contrarian Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Pure Contrarian Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Pure Contrarian Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Pure Contrarian Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Summary Section 25 HodgesPure ContrarianFund Table of Contents - Prospectus · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Non-Diversification Risk:The Pure Contrarian Fund is non-diversified which means an increase or decrease in the value of a single security may have a greater impact on the Pure Contrarian Fund’s total return than would happen to a diversified fund. · Risks of Companies in “Special Situations:”The Pure Contrarian Fund’s investments in companies experiencing significant business problems could have a negative result in the Fund’s performance if the company does not realize the anticipated favorable prospects. Performance The following performance information provides some indication of the risks of investing in the Pure Contrarian Fund.The bar chart below illustrates how shares of the Pure Contrarian Fund’s total returns have varied from year to year.The table below illustrates how the Pure Contrarian Fund’s average annual total returns for the 1-year, 5-year and since inception periods compare with that of a broad-based securities index.The Pure Contrarian Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Pure Contrarian Fund Calendar Year Total Returns as of December 31 Retail Class Summary Section 26 HodgesPure ContrarianFund Table of Contents - Prospectus The Pure Contrarian Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2015 was -11.56%. Highest Quarterly Return: 4Q, 2010 19.00% Lowest Quarterly Return: 3Q, 2011 -24.41% Average Annual Total Returns as of December31, 2014 Pure Contrarian Fund 1 Year 5 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes -4.21% 11.03% 12.11% Return After Taxes on Distributions -7.42% 9.26 10.42% Return After Taxes on Distributions and Sale of Fund Shares -1.05% 8.42 9.36% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 16.06% The Pure Contrarian Fund commenced operations on September 10, 2009. The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Pure Contrarian Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Pure ContrarianFund Retail Class: Retail Class: Summary Section 27 HodgesPure ContrarianFund Table of Contents - Prospectus Tax Information The Pure Contrarian Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Pure Contrarian Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 28 HodgesPure ContrarianFund Table of Contents - Prospectus SUMMARY SECTION HODGES BLUE CHIP 25 FUND(Retail Class) HDPBX Investment Objective The Hodges Blue Chip 25 Fund (the “Blue Chip 25 Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Blue Chip25 Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 0.75% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.66% Fee Waiver and/or Expense Reimbursement/Recoupment -0.35% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.31% Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Blue Chip 25 Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Blue Chip 25 Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2016 .The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section 29 HodgesBlue Chip 25Fund Table of Contents - Prospectus Example This Example is intended to help you compare the costs of investing in the Blue Chip 25 Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Blue Chip 25 Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Blue Chip 25 Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Blue Chip 25 Fund Retail Class Shares $133 $489 $869 $1,936 Portfolio Turnover The Blue Chip 25 Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Blue Chip 25 Fund’s performance.During the most recent fiscal year, the Blue Chip 25 Fund’s portfolio turnover rate was 84 % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Blue Chip 25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.The Blue Chip 25 Fund defines large capitalization companies as those whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.In addition, the Fund may invest in U.S.government securities and money market funds.While the Blue Chip25 Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options. The Advisor will consider selling a security in the Blue Chip25 Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Summary Section 30 HodgesBlue Chip 25Fund Table of Contents - Prospectus Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Blue Chip 25 Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Blue Chip 25 Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Blue Chip 25 Fund may seek to hedge investments or realize additional gains through short sales.Because the Blue Chip 25 Fund may short positions it does not own, potential losses to the Blue Chip 25 Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Blue Chip 25 Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Blue Chip 25 Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Blue Chip 25 Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Performance The following performance information provides some indication of the risks of investing in the Blue Chip 25 Fund.The bar chart below illustrates how shares of the Blue Chip 25 Fund’s total returns have varied from year to year.The table below illustrates how the Blue Chip 25 Fund’s average annual total returns for the 1-year, 5-year and since inception periods compare with that of a broad-based securities index.The Blue Chip 25 Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Summary Section 31 HodgesBlue Chip 25Fund Table of Contents - Prospectus Hodges Blue Chip 25 Fund Calendar Year Total Returns as of December 31 Retail Class The Blue Chip 25 Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2015 was 1.77%. Highest Quarterly Return: 4Q, 2013 12.30% Lowest Quarterly Return: 3Q, 2011 -12.44% Average Annual Total Returns as of December31, 2014 Blue Chip 25 Fund 1 Year 5 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes 4.57% 12.12% 12.35% Return After Taxes on Distributions 3.24% 10.99% 11.28% Return After Taxes on Distributions and Sale of Fund Shares 3.47% 9.60% 9.82% Russell 1000® Index (reflects no deduction for fees, expenses or taxes) 13.24% 15.64% 16.26% The Blue Chip 25 Fund commenced operations on September 10, 2009. The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Summary Section 32 HodgesBlue Chip 25Fund Table of Contents - Prospectus Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Blue Chip 25 Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Blue Chip 25 Fund Retail Class: Retail Class: Tax Information The Blue Chip 25 Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Blue Chip 25 Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 33 HodgesBlue Chip 25Fund Table of Contents - Prospectus SUMMARY SECTION HODGES EQUITY INCOME FUND(Retail Class) HDPEX Investment Objective The Hodges Equity Income Fund (the “Equity Income Fund”) seeks income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Income Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.65% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.57% Total Annual Fund Operating Expenses 1.47% Fee Waiver and/or Expense Reimbursement/Recoupment -0.17% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.30% Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Equity Income Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Equity Income Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2016. The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section 34 HodgesEquity IncomeFund Table of Contents - Prospectus Example This Example is intended to help you compare the costs of investing in the Equity Income Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Equity Income Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Equity Income Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Equity Income Fund Retail Class Shares $448 $787 $1,743 Portfolio Turnover The Equity Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Equity Income Fund’s performance.During the most recent fiscal year, the Equity Income Fund’s portfolio turnover rate was 43 % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities. Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options.The Equity Income Fund may invest in investment-grade, convertible and non-convertible debt securities, U.S.government securities and money market funds.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.While the Equity Income Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”)), debt securities of companies, debt obligations of governments and their agencies and other similar securities.The Fund can invest in small, medium and large-cap as it has no limitations on the size of the market capitalization of equity securities in which it invests.The Fund may also invest up to 20% of its net assets in equity or debt securities of issuers that do not pay regular dividends or do not have a current cash distribution at the time of purchase.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options.The Fund issues dividends from net investment income on a quarterly basis.An investor may choose to have the quarterly dividend paid in cash or reinvested into the Fund. The Advisor will consider selling a security in the Equity Income Fund’s portfolio if the Advisor believes that security no longer meets the Advisor’s dividend payment or valuation criteria.Such evaluation will involve measuring a company’s ability to pay-out dividends on a sustainable basis and potential for additional appreciation in a security relative to its downside risk.If a stock’s risk parameters appear to outweigh its return opportunity, the stock may be sold.A stock may also be sold to meet redemptions or if more attractive investment alternatives are identified.The Advisor will also take tax considerations into account when making a sell decision.While the Equity Income Fund is managed with consideration given to tax efficiency, the Equity Income Fund’s portfolio turnover could exceed 100% in a given year.A high turnover has the potential to result in the realization and distribution of capital gains, as well as higher transaction costs. Summary Section 35 HodgesEquity IncomeFund Table of Contents - Prospectus Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Equity Income Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Equity Income Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Equity Income Fund may seek to hedge investments or realize additional gains through short sales.Because the Equity Income Fund may short positions it does not own, potential losses to the Equity Income Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Equity Income Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Equity Income Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Equity Income Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Summary Section 36 HodgesEquity IncomeFund Table of Contents - Prospectus · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Debt Security Risk:Debt securities are subject to the risk that they will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on debt securities from the resulting rate increases for that and other reasons could be swift and significant. · Convertible Security Risk:As with a straight fixed-income security, a convertible security tends to increase in market value when interest rates decline and decrease in value when interest rates rise. Like a common stock, the value of a convertible security also tends to increase as the market value of the underlying stock rises, and it tends to decrease as the market value of the underlying stock declines. Performance The following performance information provides some indication of the risks of investing in the Equity Income Fund.The bar chart below illustrates how shares of the Equity Income Fund’s total returns have varied from year to year.The table below illustrates how the Equity Income Fund’s average annual total returns for the 1-year, 5-year and since inception periods compare with that of a broad-based securities index.The Equity Income Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Equity Income Fund Calendar Year Total Returns as of December 31 Retail Class The Equity Income Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2015 was 0.74%. Highest Quarterly Return: 3Q, 2010 12.80% Lowest Quarterly Return: 2Q, 2010 -8.54% Summary Section 37 HodgesEquity IncomeFund Table of Contents - Prospectus Average Annual Total Returns as of December31, 2014 Equity Income Fund 1 Year 5 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes 5.99% 11.88% 12.53% Return After Taxes on Distributions 4.68% 10.85% 11.55% Return After Taxes on Distributions and Sale of Fund Shares 4.45% 9.55% 10.11% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 16.06% The Equity Income Fund commenced operations on September 10, 2009. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Equity Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Equity Income Fund Retail Class: Retail Class: Tax Information The Equity Income Fund’s quarterly distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Summary Section 38 HodgesEquity IncomeFund Table of Contents - Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Equity Income Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section 39 HodgesEquity IncomeFund Table of Contents - Prospectus INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES Each Fund’s investment objective described in the respective Summary Sections is non-fundamental and may be changed without shareholder approval upon 60 days’ written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives. Investment Objectives & Principal Strategies 40 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Changes in Policies.The Small Cap Fund, the Small Intrinsic Value Fund, the SMID Fund, the Blue Chip 25 Fund and the Equity Income Fund will not change their investment policies of investing at least 80% of their net assets in companies suggested by the Funds’ names without first changing the respective Fund’s name and providing shareholders with at least 60 days’ prior written notice. Temporary or Cash Investments.Under normal market conditions, each Fund will invest according to its principal investment strategies described above.However, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents, such as certificates of deposits, bankers’ acceptances, time deposits, commercial paper, short-term notes or money market instruments in response to adverse market, economic or political conditions.As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Short Sales.The Funds may engage in short sale transactions where a Fund sells securities it does not own in anticipation of a decline in the value of securities.In a short sale transaction, a Fund makes delivery of a security that is “borrowed” from a broker.A Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The Funds may not engage in short sale transactions if, after effect is given to any given short sale, the total market value of all securities “sold short” exceeds 25% of the value of a Fund’s net assets. PrincipalInvestment Strategies 41 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Hodges Fund (HDPMX and HDPIX) The Hodges Fund invests in common stocks of companies of any market capitalization, small, medium or large.It will own large, well-established growth companies, as well as, smaller emerging growth companies.The Fund managers invest in what could be described as value situations.In selecting investments, the Advisor can also invest where it is deemed appropriate in companies whose shares are out of favor, but appear to have prospects for above-average growth over an extended period of time. Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks or security indices.The Fund may also sell options and write “covered” call options. The Hodges Fund may also invest up to 25% of its net assets in moderate growth stocks whose shares offer high dividend yields and in the stocks of foreign companies which are U.S.dollar denominated and traded on a domestic national securities exchange, including ADRs. The Advisor’s investments are typically directed to three main sectors: (a) core-growth type companies, many of which are household names, providing a foundation for long-term growth; (b)momentum-growth holdings, which are companies and industries representing unusual market interest and appreciation potential; and (c) value or contrarian companies that are currently out-of-favor or undiscovered, but that the Advisor believes will be recovering or discovered. The Advisor seeks to buy securities of companies that, in its opinion, are undervalued, reasonably priced and have the potential for continued consistent growth.The Advisor uses fundamental analysis of financial statements to select stocks of issuers that may have strong balance sheets, experienced management, above-average earnings growth potential and stocks that are attractively priced relative to their fundamental economic values. The Advisor also may purchase securities of companies in particular market segments that are currently out-of-favor if, in the Advisor’s opinion, such securities have potential for recovery.This is often referred to as a “contrarian” approach to investing. While economic forecasting and industry sector analysis play a part in the research effort, the Advisor’s stock selection process begins with an individual company.This is often referred to as a bottom-up approach to investing.From a group of companies that meet the Advisor’s standards, the Advisor selects the securities of those companies that it believes have the potential for above average growth of earnings over an extended period of time.Under normal market conditions, at least 55% of the value of the Hodges Fund’s total assets will be invested in common stocks selected for their growth potential. The Advisor will consider selling a security in the Hodges Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Hodges Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock.The Fund’s portfolio turnover could exceed 100% in a given year.A high portfolio turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Strategies 42 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Small Cap Fund (HDPSX and HDSIX) Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the stocks of small cap companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund also may sell options purchased and write “covered” call options. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The Small Cap Fund’s investment style is flexible and the Small Cap Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The Small Cap Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Small Cap Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Advisor considers selling a security in the Small Cap Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Cap Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Strategies 43 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Small Intrinsic Value Fund (HDSVX) The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies whose market prices do not reflect their true values as determined by the Advisor.The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies listed in the Russell 2000® Value Index.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy. The Small Intrinsic Value Fund’s investment style is to invest in companies who stock prices appear to be undervalued. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Small Intrinsic Value Fund invests in deep value situations that may sometimes require a longer time horizon.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: · high amount of intrinsic asset value; · low price to book ratios; · above average dividend yields; · low price-to-earnings multiples; or · the potential for a turnaround in the underlying fundamentals. The Small Intrinsic Value Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Small Intrinsic Value Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.From time to time, the Small Intrinsic Value Fund also may sell options purchased and write “covered” call options.The Small Intrinsic Value Fund may invest up to 10% of its net assets in securities futures and options. The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio if the Advisor believes that security is no longer trading below its fair value or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.A high turnover could result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Strategies 44 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Small-Mid Cap Fund (HDSMX) The SMID Fund invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small-mid capitalization.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The SMID Fund defines small-mid capitalization companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies listed in the Russell 2500® Index.Companies whose capitalization rise above this level after purchase continue to be considered small or mid cap companies for purposes of the 80% policy. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The SMID Fund’s investment style is flexible, and the Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The SMID Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The SMID Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.From time to time, the SMID Fund also may sell options purchased and write “covered” call options.The SMID Fund may invest up to 10% of its net assets in securities futures and options. The Advisor will consider selling a security in the Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.A high turnover could result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Strategies 45 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Pure Contrarian Fund (HDPCX) The Advisor’s investment approach regarding the Pure Contrarian Fund is to make strategic long-term, and to a lesser extent, tactical short-term investments in stocks that appear undervalued and/or offer above average risk/reward characteristics.The Pure Contrarian Fund’s investment strategy typically seeks attractively valued companies on the basis of their long-term prospects for improving cash flow, earnings and positive returns on invested capital.This strategy targets common stocks of any market capitalization and may often include “special situation” companies that are experiencing management changes and/or are currently out of favor.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund also may sell options purchased and write “covered” call options. Under normal market conditions, the Pure Contrarian Fund invests primarily in common stocks of companies with an attractive price and free cash flow (the relationship between the price of a company’s stock and that company’s available cash from operations, minus capital expenditures). Due to the nature of investing in out-of-favor stocks, the Pure Contrarian Fund’s investment approach typically has a long-term time horizon.The primary benchmark for the Pure Contrarian Fund is the S&P 500® Index.Although not a principal investment strategy, the Pure Contrarian Fund may also invest up to 25% of its net assets in foreign equity, which include investments in emerging markets.Such investments in foreign securities may include direct investments and those of securities which are U.S. dollar denominated and trade on a domestic national securities exchange, including ADRs, EDRs and GDRs.In addition, the Pure Contrarian Fund may invest in U.S. government securities and money market funds. The Pure Contrarian Fund is a non-diversified fund, which may result in the portfolio being strategically focused in certain issuers or sectors.Although the Pure Contrarian Fund may ordinarily satisfy the requirements to be a diversified fund and operate as diversified, the classification as a non-diversified fund gives the portfolio managers greater flexibility to hold larger positions in a smaller number of stocks if such action is deemed prudent.The Fund is still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Investments will largely focus on stocks that have depressed share prices that may have resulted from a variety of company specific issues or challenges associated with broader economic conditions.These situations may include companies that are undergoing management changes, business model transitions, capital restructuring and/or are engaged in industries that appear near the trough of their business cycles.Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · The prospect for improving earnings and cash flow and/or unrecognized intrinsic assets; · The potential for debt reduction or improving balance sheets; · Currently executing a sound turnaround strategy; · Participate in cyclical industries that may improve; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Pure Contrarian Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its appreciation potential.The Advisor may also sell a security if the basic thesis supporting the contrarian view on an investment materially changes due to unforeseen events.Such evaluation involves measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.Given the long-term nature of the Pure Contrarian Fund’s contrarian strategy, the portfolio turnover is likely to be less than 100% in a given year under normal market conditions. Principal Investment Strategies 46 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Blue Chip 25 Fund (HDPBX) The Advisor’s investment approach regarding the Blue Chip25 Fund is to make strategic long-term investments in the common stocks of U.S. companies with large capitalizations.The Blue Chip 25 Fund defines large capitalization companies as those whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index.The Blue Chip25 Fund’s primary investment strategy targets a flexible approach of both value and growth stocks that have above average investment merits.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund also may engage in short selling and sell options purchased and write “covered” call options. Under normal market conditions, the Blue Chip25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.In addition, the Blue Chip25 Fund pursues a buy and hold investment strategy.The Blue Chip25 Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.In addition, the Fund may invest in U.S.government securities and money market funds.Although not a principal investment strategy, the Blue Chip25 Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including ADRs, EDRs and GDRs. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · Consistent high levels of profitability; · The prospect for rapidly growing earnings per share; · Strong balance sheets; · Competitive advantages; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Blue Chip25 Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Principal Investment Strategies 47 Table of Contents - Prospectus PRINCIPAL INVESTMENT STRATEGIES Equity Income Fund (HDPEX) The Advisor’s investment approach regarding the Equity Income Fund is to make strategic long-term investments in income producing equity securities.The Equity Income Fund’s primary investment strategy targets a flexible approach of both preferred and common stocks, as well as various types of convertible debt securities that generate income.The Equity Income Fund seeks dividend payments that provide investors a yield that exceeds the yield of the stocks comprising the S&P 500® Index. Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities.Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options.The Equity Income Fund may also invest up to 20% of its net assets in equity or debt securities of issuers that do not pay regular dividends or do not have a current cash distribution at the time of purchase.In addition, the Fund may invest in investment-grade non-convertible debt securities, U.S. government securities and money market funds.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a principal investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options. The Equity Income Fund issues dividends from net investment income on a quarterly basis.An investor may choose to have the quarterly dividend paid in cash or reinvested into the Fund. Although not a principal investment strategy, the Equity Income Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including ADRs, EDRs and GDRs), debt securities of companies, debt obligations of governments and their agencies and other similar securities.The Fund has no limitations on the size of the market capitalization of equity securities in which it invests. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Such an approach involves fundamental analysis of a company’s long-term ability to provide attractive income returns to shareholders, sustainability of business models, competitive factors as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · Ability to pay dividends and/or positive dividend coverage ratio; · Consistent high levels of profitability and cash flow; · The prospect for dividend growth; · Strong balance sheets; · Profit visibility; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Equity Income Fund’s portfolio if the Advisor believes that security no longer meets the Advisor’s dividend payment or valuation criteria.Such evaluation will involve measuring a company’s ability to pay-out dividends on a sustainable basis and potential for additional appreciation in a security relative to its downside risk.If a stock’s risk parameters appear to outweigh its return opportunity, the stock may be sold.A stock may also be sold to meet redemptions or if more attractive investment alternatives are identified.The Advisor will also take tax considerations into account when making a sell decision.While the Equity Income Fund is managed with consideration given to tax efficiency, the Equity Income Fund’s portfolio turnover could exceed 100% in a given year.A high turnover has the potential to result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Strategies 48 Table of Contents - Prospectus PRINCIPAL RISKS OF INVESTING IN THE FUNDS The principal risks of investing in the Funds that may adversely affect a Fund’s net asset value (“NAV”) or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. General Market Risk (All Funds).General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Risk (All Funds).Since each Fund purchases equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Management Risk (All Funds).Management risk describes a Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Short Sales Risk (All Funds).Short sale strategies are riskier than “long” investment strategies.Short selling may harm a Fund’s investment performance if the Fund is required to close out a short position earlier than it had intended.This would occur if the lender required a Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until a Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.In addition, a Fund will incur certain transaction fees associated with short selling.Short sale strategies are often characterized as a form of leveraging or as speculative.There is no assurance that these strategies will protect against losses or perform better than non-speculative strategies.Each Fund uses short sales to protect against losses due to general movements in market prices; however, no assurance can be given that such strategies will be successful or that consistent absolute returns will be achieved. Portfolio Turnover Risk (All Funds).High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance.Each Fund may have a portfolio turnover rate in excess of 100%. PrincipalRisks of Investing in the Funds 49 Table of Contents - Prospectus PRINCIPAL RISKS OF INVESTING IN THE FUNDS Foreign Securities Risk (All Funds).Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Funds, it is not expected that the Funds will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S. markets. Investment Style Risk (All Funds).Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.A Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Also, since growth companies usually invest a high portion of earnings in their business, growth stocks may lack the dividends of some value stocks that can cushion stock prices in a falling market.Growth oriented funds may underperform when value investing is in favor.Value stocks are those that are undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Value oriented funds may underperform when growth investing is in favor. Large Company Risk (All Funds, except for the Small Cap Fund, Small Intrinsic Value Fund and SMID Fund).Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Futures and Options (Derivatives) Risk (All Funds).Each Fund may invest up to 10% of its net assets in futures and options.The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks.Each Fund may employ these techniques speculatively to enhance returns and not merely as hedging tools.The use of derivatives requires an understanding not only of the underlying instruments, but the derivative itself, without the benefit of observing the performance of the derivative under all possible market conditions.Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and a Fund’s assets being hedged, the potential illiquidity of the markets for derivative instruments, lack of availability due to new and developing markets, the risk that the counterparty to an over-the-counter (“OTC”) contract will fail to perform its obligations, or the risks arising from margin requirements and factors associated with such transactions. Small and Mid-Sized Company Risk (SMID Fund).Small and mid-sized cap stocks have historically been subject to greater investment risk than large cap stocks.The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large cap stocks.Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies.Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. PrincipalRisks of Investing in the Funds 50 Table of Contents - Prospectus PRINCIPAL RISKS OF INVESTING IN THE FUNDS Smaller Company Risk (All Funds, except for the SMID Fund and Blue Chip 25 Fund).Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares. Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Funds and other client accounts of the Advisor together may hold a significant percentage of a company’s outstanding shares.When making larger sales, a Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, a Fund’s NAV may be volatile. Debt Security Risk (Equity Income Fund).The prices of debt securities generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a debt security, the more a change in interest rates affects the security’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on debt securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates.The price volatility of a debt security also depends on its maturity.Generally, the longer the maturity of a debt security, the greater its sensitivity to changes in interest rates.To compensate investors for this higher risk, debt securities with longer maturities generally offer higher yields than debt securities with shorter maturities.Debt securities are subject to credit risk.Credit risk is the possibility that an issuer will fail to make timely payments of interest or principal, when due.Securities rated in the lowest investment grade category have some risky characteristics and changes in economic conditions are more likely to cause issuers of these securities to be unable to make payments. Convertible Security Risk (Equity Income Fund).As with a straight fixed-income security, a convertible security tends to increase in market value when interest rates decline and decrease in value when interest rates rise. Like a common stock, the value of a convertible security also tends to increase as the market value of the underlying stock rises, and it tends to decrease as the market value of the underlying stock declines. Because its value can be influenced by both interest rate and market movements, a convertible security tends not to be as sensitive to interest rates as a similar fixed-income security, and tends not to be as sensitive to changes in share price as its underlying stock. Non-Diversification Risk (Pure Contrarian Fund).The Pure Contrarian Fund is non-diversified, which means that the Fund may invest a greater percentage of its assets in a particular issuer or industry compared with diversified mutual funds.The change in value of any one security could affect the overall value of the Fund more than it would the value of a diversified fund. Risks of Companies in “Special Situations” (Hodges Fund and Pure Contrarian Fund).The Funds may invest in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery.For example, a special situation or turnaround may arise when, in the opinion of the Funds’ portfolio managers and/or investment personnel, the securities of a particular issuer will be recognized by the market and appreciate in value due to a specific development with respect to that issuer.Special situations may include significant changes in a company’s allocation of its existing capital, a restructuring of assets, or a redirection of free cash flow.For example, issuers undergoing significant capital changes may include companies involved in spin-offs, sales of divisions, mergers or acquisitions, companies emerging from bankruptcy, or companies initiating large changes in their debt to equity ratio.Companies that are redirecting cash flows may be reducing debt, repurchasing shares, or paying dividends.Special situations may also result from: (1)significant changes in industry structure through regulatory developments or shifts in competition; (2)a new or improved product, service, operation, or technological advance; (3)changes in senior management or other extraordinary corporate event; (4)differences in market supply of and demand for the security; or (5)significant changes in cost structure.The Funds’ performance could suffer from the Funds’ investments in “special situations.” PrincipalRisks of Investing in the Funds 51 Table of Contents - Prospectus Emerging Markets Risk (Small Cap Fund, Small Intrinsic Value Fund, SMID Fund and Pure Contrarian Fund).Emerging markets are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. PrincipalRisks of Investing in the Funds 52 Table of Contents - Prospectus PORTFOLIO HOLDINGS INFORMATION A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”) and on the Funds’ website at www.hodgesfunds.com. Portfolio Holdings Information 53 Table of Contents - Prospectus MANAGEMENT OF THE FUNDS Investment Advisor Each Fund has entered into separate investment advisory agreements (the “Advisory Agreements”) with Hodges Capital Management, Inc., 2905 Maple Avenue, Dallas, Texas 75201,under which the Advisor manages the Funds’ investments and business affairs subject to the supervision of the Board.The Advisor has been providing investment advisory services since 1990.The Advisor provides advice on buying and selling securities.The Advisor also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed by the Funds.As of June 30, 2015, the Advisor had over $3 billion in assets under management.Under the Advisory Agreements, the Advisor is entitled to receive a monthly management fee for its investment advisory services as shown in the table below.The fee is calculated daily and payable monthly as a percentage of each Fund’s average daily net assets.As further described below, the Funds, except for the Hodges Fund, are subject to an Expense Cap.Accordingly, for the fiscal year ended March31, 2015, the Advisor was effectively paid, net of any waivers, the amounts shown in the table below: Fund Management Fee Management Fee Paid After Fee Waiver and/or Expense Reimbursement/Recoupment Hodges Fund 0.85% 0.85% Small Cap Fund 0.85% 0.85% Small Intrinsic Value Fund 0.85% 0.18% Small-Mid Cap Fund 0.85% 0.01% Pure Contrarian Fund 0.85% 0.24% Blue Chip 25 Fund 0.65% 0.30% Equity Income Fund 0.65% 0.48% The Advisor typically executes a substantial portion of each Fund’s securities transactions through First Dallas Securities, Inc. (“First Dallas”), an affiliate of the Advisor.All such transactions are subject to the requirement that the Advisor seek best execution for all portfolio transactions.See “Execution of Portfolio Transactions” in the SAI. Fund Expenses The Funds are responsible for their own operating expenses.However, for each Fund except the Hodges Fund, the Advisor has contractually agreed to reduce its fees and pay expenses of the Fund to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding interest expense in connection with investment activities, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) will not exceed the amounts shown below as a percentage of the Fund’s average daily net assets (the “Expense Cap”). Fund Retail Class Expense Cap Institutional Class Expense Cap Hodges Fund None None Small Cap Fund 1.40% 1.15% Small Intrinsic Value Fund 1.29% N/A SMID Fund 1.40% N/A Pure Contrarian Fund 1.40% N/A Blue Chip 25 Fund 1.30% N/A Equity Income Fund 1.30% N/A Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the respective Fund, if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from a Fund to the Advisor will be subject to the applicable limitation on the Fund expenses.The current Expense Caps are in place through July31,2016. Management ofthe Funds 54 The Investment Advisor Table of Contents - Prospectus A discussion regarding the basis for the Board’s approval of the Advisory Agreements with the Advisor is available in the semi-annual report for the most recent period ending September30. Portfolio Managers Messrs. Craig D. Hodges and Eric J. Marshall are co-portfolio managers of the Hodges Fund investment portfolio.Messrs.Craig D. Hodges, Eric J. Marshall and Gary M. Bradshaw are co-portfolio managers of the investment portfolio for the Small Cap Fund, the Blue Chip 25 Fund, the Equity Income Fund, the Pure Contrarian Fund and the SMID Fund.The Small Intrinsic Value Fund is a team managed portfolio lead by Eric J. Marshall, CFA and includes Messrs. Craig Hodges, Gary Bradshaw, Chris Terry, CFA and Derek Maupin as co-portfolio managers.Each of the co-portfolio managers has equal authority to buy and sell securities for portfolio investments, but all major investment decisions are reviewed by the entire portfolio management team. Craig D. Hodges has been a portfolio manager with the Advisor since 1999, where he has managed individual and institutional investment portfolios.He has 29years of experience in the investment industry and is Chief Investment Officer and Chief Executive Officer of the Advisor. Eric J. Marshall, CFA, joined the Advisor in 1997 and currently serves as President and Director of Research.Eric manages a number of investment portfolios and has 18years of experience in researching small cap stocks.He serves on the Board of Directors of the Advisor’s parent company, Hodges Capital Holdings, Inc. Gary M. Bradshaw has been a portfolio manager with the Advisor since 2001, has 30years of experience in the investment industry and serves as Senior Vice President.He serves on the Board of Directors of the Advisor’s parent company, Hodges Capital Holdings, Inc.Gary earned his MBA from East Texas State University and his BS from Virginia Tech. Chris R. Terry, CFA, joined the Advisor in 2002 and currently serves as a Vice President and research analyst.Chris earned a BA in Economics from the University of Dallas and was awarded the Charter Financial Analyst (CFA) designation in 2009.Chris is also a member of the CFA Institute and the CFA Society of Dallas-Ft. Worth. Derek R. Maupinjoined the Advisor in 2009 and currently serves as a Vice President and research analyst.Prior to joining the Advisor, he served as a registered representative/investment advisor with Edward D. Jones from 2007-2009.Derek earned a BBA and an MBA from West Texas A&M University. The SAI provides additional information about the portfolio managers’ compensation, other accounts they manage and their ownership of shares of the Funds. Management ofthe Funds 55 Portfolio Managers Table of Contents - Prospectus SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Funds are sold at their NAV.The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good order (as described below under “How to Buy Shares”) by U.S. Bancorp Fund Services, LLC (“Transfer Agent”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Each Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Rarely , reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. Shareholder Information
